Opinion issued March 2, 2006










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–00679–CV




RUSSELL HONERKAMP AND MELINDA HONERKAMP, Appellants

V.

SUMMERLIN J. BURNETTE, Appellee




On Appeal from the 155th District Court
Austin County, Texas
Trial Court Cause No. 2004v0079




MEMORANDUM OPINIONAppellants Russell Honerkamp and Melinda Honerkamp have neither
established indigence, nor paid or made arrangements to pay the clerk’s fee for
preparing the clerk’s record.  See Tex. R. App. P. 20.1 (listing requirements for
establishing indigence), 37.3(b) (allowing dismissal of appeal if no clerk’s record
filed due to appellant’s fault).  After being notified that this appeal was subject to
dismissal, appellants Russell Honerkamp and Melinda Honerkamp did not adequately
respond.  See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to pay or make
arrangements to pay the clerk’s fee.  All pending motions are denied.
PER CURIAM
Panel consists of Justices Keyes, Higley, and Bland.